PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kaiser et al.
Application No. 16/712,989
Filed: 13 Dec 2019
For: Computer Server Heat Regulation Utilizing Integrated Precision Air Flow
Attorney Docket No. DNDHK-0023
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “REPLACEMENT PETITION TO CORRECT PRIORITY”, filed December 8, 2021, which is properly treated as a renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. §§  119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional  applications set forth in the concurrently filed Application Data Sheet (ADS).  

The petition under 37 CFR 1.78(c) and (e) is GRANTED.


A petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


Applicant previously filed a petition under 37 CFR 1.78(c) and (e) on November 17, 2021.  However, this petition was dismissed in a decision mailed on December 7, 2021.  The petition was dismissed because the ADS contained a benefit claim that an unrelated application, No. 10/426,061 is a continuation of No. 15/144,788 (presumably, Applicant intended to make the claim that No. 15/792,663 is a continuation of No. 15/144,788).

With the instant renewed petition, Applicant has submitted the references to the prior filed applications in a properly marked-up ADS, and made the proper statement of unintentional delay.  The petition fee was previously paid on November 17, 2021.


CFR §§1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-
filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt is enclosed.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to Group Art Unit 2835 for consideration of the Amendment filed October 29, 2021.

	
/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  corrected Filing Receipt